Citation Nr: 0639580	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder as secondary to the veteran's service-connected 
right knee disability.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
March 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a December 2005 decision, the Board denied the veteran's 
claim for a rating in excess of 30 percent for a right knee 
disability, for the period from April 1, 2002 through January 
3, 2005, exclusive of intervals of 100 percent evaluation 
under 38 C.F.R. §§ 4.29, 4.30 (2006).  At that time, the 
Board remanded the veteran's claims for service connection 
for a left knee disorder as due to his service-connected 
right knee disability and a TIDU to the RO for further 
evidentiary development.

The Board notes that in a written statement received in 
February 2006 the veteran said he was seeking a TDIU only for 
the period from July 25, 2001 to January 1, 2004.  It is 
unclear, if by this statement, the veteran seeks to raise a 
new claim for additional benefits pursuant to 38 §§ C.F.R. 
§ 4.29 and 4.30, or to limit his claim for a total rating to 
that time period.  The veteran is advised to consult with his 
service representative as to this matter and then contact the 
RO, if appropriate, regarding any new claim he seeks to 
raise.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the Board remanded the veteran's claims to 
the RO for further evidentiary development that included a VA 
examination to determine the etiology of any left knee 
disorder found to be present.  In June 2006, the veteran 
underwent a VA examination that was performed by the same 
physician's assistant who conducted the February 2003 VA 
examination.  According to the June 2006 VA examination 
report, the examiner did not see any real evidence that the 
right knee aggravated or permanently increased the severity 
of the veteran's left knee pain.  This examiner said "[i]f 
further exam or opinions related to [the veteran's] knees are 
indicated, I would ask for an orthopedic specialist to see 
him."  In a November 2006 written statement, the veteran's 
service representative raised an objection as to the adequacy 
of the recent VA examination, and argued that the examiner's 
statement showed he was unqualified to render an opinion as 
to whether the veteran's service-connected right knee 
disability caused the left knee disability.  The Board agrees 
that, in this case, the veteran should be afforded a VA 
examination by a physician to determine the etiology of any 
left knee disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
service connection and TDIU 
claims on appeal, as outlined by 
the court in Dingess v. 
Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should schedule the 
veteran for a VA orthopedic 
examination, performed by a 
physician, to determine the 
etiology of any left knee 
disorder found to be present and 
evaluate his TDIU claim.  The 
claims folders should be made 
available to the examiner for 
review in conjunction with the 
examination.  All indicated tests 
and studies should be performed, 
and all clinical findings 
reported in detail.

a.	As to a left knee disorder:

i.	If a left knee 
disorder, to include 
degenerative joint 
disease, is diagnosed, 
the medical specialist 
should assess the 
nature, severity, and 
manifestations of any 
left knee disorder 
found to be present.

ii.	The medical specialist 
is requested to render 
an opinion as to 
whether it is at least 
as likely as not (i.e., 
to at least a 50-50 
degree of probability) 
that any currently 
diagnosed left knee 
disorder was caused by 
military service, or 
whether such an 
etiology or 
relationship is less 
than unlikely (i.e., 
less than a 50-50 
probability).

iii.	The physician should 
proffer an opinion, 
with supporting 
analysis, as to the 
likelihood that the 
veteran's diagnosed 
left knee disorder was 
caused by or aggravated 
by his service- 
connected right knee 
total knee replacement 
arthroplasty.  The 
degree of left knee 
disorder that would not 
be present but for the 
service-connected right 
knee disability should 
be identified.  In 
rendering an opinion, 
the examiner is 
particularly requested 
to address the opinions 
expressed by Dr. P.J.S. 
on September 15, 2003 
(to the effect that the 
veteran had a traumatic 
right knee injury and 
recently developed left 
knee pain and overuse 
symptoms due to putting 
all his weight on the 
left leg while walking 
and using stairs that 
appeared to be 
"indirectly related to 
the right knee" 
disability); and Dr. 
R.W. P. on August 6, 
2004 (to the effect 
that the veteran last 
had left knee 
arthroscopy in 1999 and 
had increased pain with 
overuse, "compensating 
for his right knee".)  

Note: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for 
and against a 
conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of causation 
as it is to find 
against it.

	b.  As to the veteran's right 
knee disability, if possible, 
the examiner should comment 
on the severity of the 
manifestations of the 
service- connected right knee 
disability on the veteran's 
ability to perform average 
employment in a civil 
occupation.
        
c.  A complete rationale 
should be provided for all 
opinions expressed.  The 
veteran's claims files must 
be made available to the 
examiner in conjunction with 
the examination, and the 
examination report should 
indicate whether the 
veteran's medical records 
were reviewed.

3.  Thereafter, the RO should readjudicate the 
appellant's claims for service connection for 
a left knee disorder as due to his service-
connected right knee disability, and a TDIU.  
If the benefits sought on appeal remain 
denied, the appellant should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2006 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


